DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 11/3/2022 has been entered. Claim 1 was amended, and claims 11-12 and 18-20 were canceled. Thus, claims 1-10 and 13-17 are pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “FDA approve” in line 10 is suggested to read --FDA approved-- in order to be grammatically correct.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a mechanical anti-hypoxic device” in claim 1 lines 13-14 (i.e. a mechanical device for preventing hypoxia).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a mechanical anti-hypoxic device” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 1, the limitation “wherein the FDA approved anesthesia machine comprises a mechanical anti- hypoxic device, an air/N2O interlock” in lines 13-14 is confusing, as it is unclear as to whether the air/N2O interlock is meant to be the same as or separate from the mechanical anti-hypoxic device, particularly as the 35 U.S.C. 112(f) interpretation of “a mechanical anti- hypoxic device” does not have a specific structure described in the specification and one of ordinary skill in the art would recognize an air/N2O interlock is a specific mechanism which helps to prevent hypoxia even though it is mentioned separately from the mechanical anti- hypoxic device in the Applicant’s specification paragraph [0028].
Any remaining claims are rejected based on their dependency on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case, the claim 13 fails to further limit the subject matter of the claim upon which it depends. The whole claim 13 limitation “wherein the FDA approved CO2 absorber comprises integrated spirometry and oxygen sensors” is already claimed previously in claim 1 from which it depends, thus the invention is not further limited by claim 13. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rumph et al. (US 7,836,882 B1) in view of Rock (US 2005/0155380 A1), Hunziker et al. (US 2014/0276071 A1), Stone et al. (US 2011/0041848 A1), Eisenkraft (see attached “Anesthesia Machine Basics” article), and De Nando et al. (US 9,237,928 B2).
Regarding claim 1, as best understood,  Rumph discloses a portable anesthesia apparatus (electronic anesthesia delivery apparatus with wheels for portability) (abstract; Fig. 1) comprising: 
an anesthesia transportation cart (chassis 12, stand 14, and platform feet with wheels) (Figs. 1-3); 
an anesthesia machine mounted on the anesthesia transportation cart (anesthetic chambers 25, 27 with associated circuit board 50, ports, valves, and pipes, all of which are mounted on the chassis 12 and stand 14; anesthesia is for use during a surgical procedure) (Figs. 1-3; col. 4, lines 25-34; col. 5, lines 26-55); 
and a CO2 absorber mounted on the anesthesia transportation cart (pellets 39 for absorbing carbon dioxide, which is mounted on the chassis 12 and stand 14 by way of absorber canister 38; absorber is used to scrub carbon dioxide from the breathing circuit to return unconsumed anesthesia to a patient during a surgical procedure) (Figs. 1-3; col. 6, lines 2-8; col. 7, lines 7-15),
wherein the anesthesia transportation cart comprises a portable base (circular platform with attached feet and wheels at the bottom of the device) (Figs. 1-3), a mounting post extending up from the portable base (stand 14) (Figs. 1-3), a lower equipment shelf attached to the mounting post (lower housing 18 is attached to the stand 14) (Figs. 1-3) and an upper equipment shelf attached to the mounting post (upper housing 16 has a shelf at the very top of the device; upper housing 16 is attached to stand 14 by way of the lower housing 18) (Figs. 1-3), 
wherein the CO2 absorber comprises a high capacity CO2 absorber/ventilator interface (pellets 39 for absorbing carbon dioxide; pellets 39 of the absorber are used to scrub carbon dioxide from the breathing circuit to return unconsumed anesthesia to a patient during a surgical procedure, thus providing an interface between the absorber and a ventilator or
breathing circuit) (Rumph; Figs. 1-3; col. 6, lines 2-8: col. 7, lines 7-15), and is attached to the mounting post (absorber canister 38 is attached to the stand 14 by way of lower housing 18) (Figs. 1-3), 
wherein the anesthesia machine is attached to the lower equipment shelf (upper housing 16 which holds the anesthetic chambers 25, 27 and associated circuit board 50, ports, valves, and pipes is attached to the lower housing 18) (Figs. 1-3).
Rumph is silent on the anesthesia machine and CO2 absorber being Food and Drug Administration (FDA) approved. 
However, Rock teaches a device for anesthetic recovery (Rock; abstract) wherein it is stated that any device used in the operating room will need FDA and OSHA approval to ensure the device does not pose a threat to health (Rock; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device’s anesthesia machine and CO2 absorber, the device being used in surgical procedures (see Rumph, col. 4, lines 25-34), to be FDA approved, as taught by Rock, for the purpose of ensuring the device does not pose a threat to patient health (Rock; para. [0064]).
Rumph does not disclose wherein the CO2 absorber comprises integrated spirometry and oxygen sensors.
However, Hunziker teaches an apparatus for calculating cardiac output, an important value to monitor during mechanical ventilation (Hunziker; abstract; para. [0007]) wherein the CO2 absorber comprises an integrated spirometry sensor (volume of oxygen consumed per minute is measured by a spirometer and carbon dioxide absorber, and this value is used in calculating cardiac output) (Hunziker; para. [0061]). Furthermore, Stone teaches a breathing loop (Stone; Fig. 1; abstract) wherein the CO2 absorber comprises an integrated oxygen sensor (carbon dioxide absorbent chamber 7 in conjunction with oxygen control module 8 having oxygen sensors 30, 31) (Stone; Figs. 1, 3a; para. [0131]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph CO2 absorber to comprise integrated spirometry and oxygen sensors, as taught by Hunziker and Stone, for the purpose of enabling a clinician to monitor cardiac output during ventilation (Hunziker; abstract; para. [0007]) as well as for the purpose of ensuring the breathing gas in a breathing circuit is safe for a user (Stone; para. [0007]).
Rumph does not disclose wherein the anesthesia machine comprises a mechanical anti-hypoxic device, an air/N2O interlock.
However, Eisenkraft teaches an anesthesia machine (Eisenkraft; abstract) wherein the anesthesia machine comprises a mechanical anti-hypoxic device, an air/N2O interlock (oxygen ration monitor controller provides pneumatic interlock to maintain delivery of oxygen when nitrous oxide is used, limiting the flow of nitrous oxide, to prevent the delivery of a hypoxic gas mixture) (Eisenkraft; page 144, left column, second and third paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph anesthesia machine to include a mechanical anti-hypoxic device, an air/N2O interlock, as taught by Eisenkraft, for the purpose of preventing the delivery of a hypoxic gas mixture (Eisenkraft; page 143, right column, third paragraph; page 144, left column, second and third paragraphs), thereby helping to ensure patient safety.
Rumph is silent on wherein the portable anesthesia apparatus has an apparatus footprint area (AFA) of not greater than 1.0 m2, wherein the apparatus footprint area is defined as an area of the smallest rectangle that can fully encompass a downward projection of the anesthesia apparatus.
However, De Nando teaches a mobile functional hospital unit for transporting medical fluids (De Nando; abstract) wherein the portable apparatus has an AFA of not greater than 1.0 m2, wherein the apparatus footprint area is defined as an area of the smallest rectangle that can fully encompass a downward projection of the anesthesia apparatus (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the area using width times depth thus ranges from 3500-9900 cm2, or 0.35-0.99 m2; the area of width times depth would be a rectangular area encompassing the downward projection of the rectangular base of the device) (De Nando; Fig. 1; col. 5, lines 37-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device such that the portable apparatus has an AFA of not greater than 1.0 m2, wherein the apparatus footprint area is defined as an area of the smallest rectangle that can fully encompass a downward projection of the anesthesia apparatus, as taught by De Nando, for the purpose of providing the apparatus with compact dimensions for the convenient use of the apparatus by operators in a hospital setting or an emergency situation (De Nando; col. 5, lines 37-44).
Regarding claim 3, the modified Rumph device teaches wherein the portable anesthesia apparatus has an AFA of at least 0.1 m2 and not greater than 0.5 m2 (the area using width times depth thus ranges from 0.35-0.99 m2 which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 4, the modified Rumph device teaches wherein the portable apparatus has an apparatus occupying volume (Aov) of at least 0.1 m3 and not greater than 0.5 m3 (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the volume using width times depth time height thus ranges from 350000-1485000 cm3, or 0.35-1.485 m3 which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 5, the modified Rumph device teaches wherein the portable apparatus has an apparatus height (AH) of not greater than 1200 mm (cabinet 2 is of a height between 100-150 cm, or 1000-1500 mm, which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 6, the modified Rumph device teaches wherein the portable anesthesia apparatus has an AH of at least 500 mm (cabinet 2 is of a height between 100-150 cm, or 1000-1500 mm) (De Nando; Fig. 1; col. 5, lines 37-44).
Regarding claim 7, the modified Rumph device teaches wherein the portable anesthesia apparatus has an apparatus base width (ABw) of not greater than 550 mm (cabinet 2 is of a width between 50-90 cm, or 500-900 mm, which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 8, the modified Rumph device teaches wherein the portable anesthesia apparatus has an ABw of at least 200 mm (cabinet 2 is of a width between 50-90 cm, or 500-900 mm) (De Nando; Fig. 1; col. 5, lines 37-44).
Regarding claim 9, the modified Rumph device teaches wherein the portable anesthesia apparatus has an apparatus base depth (ABD) of not greater than 700 mm (cabinet 2 is of a depth between 70-110 cm, or 700-1100 mm, which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 10, the modified Rumph device teaches wherein the portable anesthesia apparatus has an ABD of at least 300 mm (cabinet 2 is of a depth between 70-110 cm, or 700-1100 mm) (De Nando; Fig. 1; col. 5, lines 37-44).
Regarding claim 13, as best understood, the modified Rumph device teaches wherein the FDA approved CO2 absorber comprises integrated spirometry and oxygen sensors (in Hunziker, the volume of oxygen consumed per minute is measured by a spirometer and carbon dioxide absorber, and this value is used in calculating cardiac output; in Stone, the carbon dioxide absorbent chamber 7 is in conjunction with oxygen control module 8 having oxygen sensors 30, 31) (Hunziker, para. [0061]; Stone, Figs. 1 and 3a, para. [0131]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rumph in view of Rock, Hunziker, Stone, Eisenkraft, and De Nando as applied to claim 1 above, and further in view of Rockhold (US 7,654,261 B1).
Regarding claim 2, the modified Rumph device teaches the invention as previously claimed, but does not teach wherein the portable anesthesia apparatus has an apparatus weight (Aw) of not greater than 210 kilograms.
However, Rockhold teaches a mobile respiratory therapy medication dispensing device (Rockhold; abstract) wherein the portable apparatus has an Aw of not greater than about 210 kilograms (the mobile device is light-weight at approximately 100 pounds, or about 45 kilograms) (Rockhold; col. 11, lines 32-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device such that the Aw is not greater than 210 kilograms, as taught by Rockhold, for the purpose of ensuring the portable Rumph device is light-weight enough to be easily moved from room to room (Rockhold; col. 11, lines 32-36).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rumph in view of Rock, Hunziker, Stone, Eisenkraft, and De Nando as applied to claim 1 above, and further in view of Sandberg et al. (see pages 10-12 of The MGH Textbook of Anesthetic Equipment attached).
Regarding claims 14-15, the modified Rumph device teaches the invention as previously claimed, but does not teach wherein the portable anesthesia apparatus further comprises an O2 tank, wherein the O2 tank comprises an E-size O2 tank.
However, Sandberg teaches common medical gases such as oxygen and nitrous oxide may be supplied to an anesthesia machine via E-size cylinders (Sandberg; see page 10, right column, lines 3-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph anesthesia device to include an O2 tank wherein the O2 tank comprises an E-size O2 tank, as taught by Sandberg, in order to provide a known suitable structure for the storage and supply of oxygen in an anesthesia system (Sandberg; see page 10, right column, lines 3-16).
Regarding claims 16-17, the modified Rumph device teaches wherein the portable anesthesia apparatus further comprises an N2O tank, wherein the N2O tank comprises an E-size N2O tank (common medical gases such as oxygen and nitrous oxide may be supplied to an anesthesia machine via E-size cylinders) (Sandberg; see page 10, right column, lines 3-16).
Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive. 
On page 4 in the second paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objections of the previous office action.  The Examiner agrees and has thus withdrawn the claim objections. However, the newly amended claims have raised new issues which have been objected to as detailed above. 
On page 4 in the third paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) of the previous office action.  The Examiner agrees and has thus withdrawn those rejections. However, the newly amended claims have raised new 35 U.S.C. 112(b) issues as detailed above. 
Applicant’s arguments with respect to claim 1 on pages 4-11 of the Applicant’s remarks regarding the current prior art of record not being able to teach all of the limitations in the newly amended claim 1 have been considered but are moot in view of new grounds of rejection with new additional Eisenkraft reference being used in the current rejection as discussed above.
On page 6 in the last paragraph to page 7 in the first of the Applicant’s remarks, the Applicant argues that the need for FDA approved devices in certain areas does not provide motivation to incorporate such units into an apparatus with a very particular footprint area as recited in claim 1, and thus the current combination of references cannot teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner is not using the Rock reference as motivation to incorporate the Rumph device into the footprint area taught by De Nando. Rather, the Rock and De Nando references are being used independently as teaching references to modify the primary reference of Rumph. In other words, the Rumph device being FDA approved as taught by Rock and being of the claimed footprint area as taught by De Nando are not dependent on each other. Furthermore, there is no requirement that FDA approved anesthesia devices must have dimensions which exceed those dimensions claimed, nor is there a recitation in the current prior art of record which states their devices cannot be FDA approved. As Rumph is silent as to both its specific footprint area dimensions and being FDA approved, there is no reason Rumph cannot be modified to have the claimed footprint dimensions as taught by De Nando and modified to be FDA approved as taught by Rock. Thus, the current prior art or record can still be used to teach the invention as currently claimed. 
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that teaching cart size does not equate to an apparatus footprint area, and thus De Nando cannot be used to teach this claimed limitation. However, the Examiner respectfully disagrees. Cart size can equate to footprint area, particularly in a reference such as De Nando. In De Nando, the cart encompasses the whole apparatus, meaning the cart holds all of the medical equipment there isn’t anything that doesn’t fit in or on the cart such as to extend out of the cart footprint area. As seen in De Nando Figs. 1-3, the apparatus or cart has a rectangular base, and the downward projection of this rectangular base would fully the whole apparatus area. With a width between 50-90 cm and a depth between 70-110 cm (see De Nando, col. 5 lines 37-44), the footprint area (i.e. width times depth for the area of a rectangle) thus ranges from 3500-9900 cm2, or 0.35-0.99 m2. Thus, De Nando can still be used to teach this claim limitation. 
On page 7 in the last paragraph of the Applicant’s remarks, the Applicant argues that pumps, valves, monitoring means, gas cylinders, etc. in De Nando (i.e. “whatever can fit on it” as cited by the Applicant) do not equate to the size and complexity of an anesthesia machine, and that the complex machinery of an anesthesia machine such taught by Rumph cannot be consolidated into the claimed area footprint, thus the current prior art of record cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner believes there may be some confusion for the Applicant on what exactly the De Nando reference teaches. The De Nando references is not just a cart which a hospital worker can throw any number of miscellaneous mechanisms on for moving them around a hospital. Rather, De Nando is teaching a mobile hospital unit with specific mechanisms which are used to distribute medical fluids (De Nando; Figs. 1-7; abstract; col. 6, lines 6-33; col. 7, lines 56-65). In other words, the mechanisms of the De Nando cart are in use and functioning to distribute medical fluids. An aesthesia machine, such as taught by the Rumph reference, also distributes medical fluids to a patient. Therefore, the De Nando pumps, valves, monitoring means, gas cylinders, etc. have a similar complexity to the Rumph device, which also teaches such mechanisms for distributing the anesthesia fluid (Rumph; Figs. 1-7; abstract; col. 2, lines 20-39). Thus, there is a comparable complexity of components and mechanisms between the Rumph and De Nando devices, and as such these references can still be used in combination to teach the claimed invention. 
On page 7 in the last paragraph to page 8 in the first paragraph of the Applicant’s remarks, the Applicant argues that there is no motivation to consolidate the complex mechanisms of Rumph into the claimed small area footprint, and thus the current prior art of record cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner provided a motivation statement with citation from the De Nando device in the 35 U.S.C. 103 rejections of the intendant claims above (“for the purpose of providing the apparatus with compact dimensions for the convenient use of the apparatus by operators in a hospital setting or an emergency situation (De Nando; col. 5, lines 37-44)”). Thus, there would be motivation for one of ordinary skill in the art to combine these references, and thus the current prior art can still be used to teach the claimed invention. 
On page 7 in the last paragraph to page 8 in the first paragraph of the Applicant’s remarks, the Applicant argues that those of ordinary skill in the art would recognize significant distinctions between consolidating and transporting the gas cylinders of De Nando and the more complex mechanisms of Rumph, and thus the current prior art of record cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. As previously explained above, the Rumph and De Nando devices teach devices for dispensing medical fluids with similar complex mechanisms, and therefore one of ordinary skill in the art could feasibly combine these references. Thus, the current combination of references can still be used to teach the claimed invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785